Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art doesn’t anticipate nor render obvious the claimed invention of: 
A vehicle differential device configured to distribute drive force of a vehicle to a first output shaft and a second output shaft, the vehicle differential device comprising: 
a first inner helical gear configured to rotate integrally with the first output shaft and having outer peripheral helical teeth on an outer peripheral surface of the first inner helical gear; 
a first outer helical gear disposed on an outer periphery of the first inner helical gear and having inner peripheral helical teeth on an inner peripheral surface of the first outer helical gear, the inner peripheral helical teeth of the first outer helical gear configured to mesh with the outer peripheral helical teeth of the first inner helical gear; 
a second inner helical gear configured to rotate integrally with the second output shaft and having outer peripheral helical teeth on an outer peripheral surface of the second inner helical gear; 
a second outer helical gear disposed on an outer periphery of the second inner helical gear and having inner peripheral helical teeth on an inner peripheral surface of the second outer helical gear, the inner peripheral helical teeth of the second outer helical gear configured to mesh with the outer peripheral helical teeth of the second inner helical gear; 
a housing configured to accommodate the first outer helical gear and the second outer helical gear; 
a friction member disposed between the first outer helical gear and the second outer helical gear; 
and a plurality of pinion gear sets held in the housing, each of the pinion gear sets including a first pinion gear configured to mesh with the first outer helical gear, and a plurality of second pinion gears configured to mesh with the second outer helical gear, the first pinion gear integrally including an axially one end side gear portion configured to mesh with the first outer helical gear, andP180158US00TFN190441-US18 an axially other end side gear portion configured to mesh with the second pinion gears, the second pinion gears being configured to mesh with the second outer helical gear at positions separated from each other in a circumferential direction of the second outer helical gear, and the axially other end side gear portion of the first pinion gear being configured to mesh with the second pinion gears at positions radially outward of the second outer helical gear.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. What is new here is the arrangement and details of the plurality of pinion gears, in particular the details of the first pinion gear which the claim requires has two different radii along it’s axial length, in combination with the rest of the features recited in the claim. It doesn’t appear to have been obvious to one of ordinary skill in this art to modify any of the existing prior art differentials to come up with applicant’s invention. Therefore, since there are no further objections or rejections to the claims, then the examiner is required by law to allow the claims to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Monday, April 5, 2021